Citation Nr: 0415264	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, December 1946 to December 1949, and January 1950 to 
June 1960.  The veteran died in April 2002, and the appellant 
is his surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the VA RO in 
Detroit, Michigan.  For good cause shown, namely the 
appellant's age, her motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant and 
her representative if they are required to take further 
action.


REMAND

During his lifetime the veteran was service-connected only 
for residuals of a lumbar laminectomy and for duodenal ulcer 
disease.  His duodenal ulcer disease was rated as 
noncompensably disabling from April 1979 up and until the 
time of his death.  The record does not reflect that the 
veteran sought an increased rating for that disability during 
his lifetime.  The appellant contends that the veteran's 
service-connected duodenal ulcer disease contributed to his 
death.  

The veteran's death certificate lists the immediate cause of 
his death as acute myocardial infarction (MI), of only 
minutes duration due to arteriosclerotic cardiovascular 
disease of years duration.  Severe pulmonary fibrosis was 
also noted as a significant contributing condition.  No other 
medical problems were identified as having caused or 
contributing to the veteran's death on the death certificate.  

Within the claims file is an April 2002 letter from H. 
Scoblic, M.D., the physician who signed the veteran's death 
certificate.  According to Dr. Scoblic, the veteran was a 
patient in St. Mary's hospital for 12 days, followed by two 
short stays in a rehabilitation center ("Marlette Rehab") 
and Courtney Manor Nursing Home.  On April 6, 2002 he was 
transferred to Huron Medical Center, where he remained until 
his death a few days later.  Dr. Scoblic feels the fact that 
the veteran's severe bleeding from esophagitis combined with 
the pulmonary fibrosis caused his acute MI to be fatal.  

The appellant contends that the severe bleeding in the 
veteran's esophagus was due to his service-connected duodenal 
ulcer disease.  She has not submitted or identified any 
competent medical evidence in support of that contention.  
The RO provided Dr. Scoblic's statement as well as the 
remainder of the veteran's claims file to a VA physician for 
an opinion on that question.  The VA physician found that a 
relationship between the bleeding noted at the time of the 
veteran's death and the veteran's service-connected duodenal 
ulcer disease was not likely.

As noted by the appellant's representative, however, the 
claims file is incomplete in that the appellant and Dr. 
Scoblic have referenced treatment and evaluation of the 
veteran during the last weeks of his life at several 
facilities but the available terminal records are limited to 
a patient history, report of physical examination, and 
transfer summary from St. Mary's hospital submitted by the 
appellant herself.  It is unclear whether more complete 
records from St. Mary's hospital are available and a review 
of the claims file reveals no records from the rehabilitation 
center, the nursing home or Huron Medical Center. 

Although the RO sent the appellant correspondence in August 
2002 generally asking her to identify medical evidence and to 
provide any needed release forms, the Board finds that remand 
is warranted to obtain the records she has already identified 
and to obtain any addendum opinion to ensure that any 
appellate determination is based on a complete and accurate 
consideration of the veteran's medical history.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide signed consents such 
that VA can obtain records of diagnostic 
testing, treatment, evaluation or 
hospitalization at St. Mary's Hospital, 
Harbor Beach Hospital, Marlette Hospital, 
Courtney Manor Nursing Home and Huron 
Medical Center for the period leading up 
to the veteran's death.  The appellant 
should also identify or submit any other 
relevant medical evidence (VA or non-VA), 
to include any evidence that the veteran's 
duodenal ulcer disease played a role in 
his death.  After receiving any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of all 
related medical records.  Responses, 
negative or positive, should be associated 
with the claims file.

2.  Thereafter, the RO should arrange for 
the entire claims file to be reviewed by 
the same physician who rendered the 
November 2003 nexus opinion, if available, 
or to otherwise provide the complete 
claims file to a physician with the 
appropriate expertise in order to obtain 
an opinion as to whether service-connected 
duodenal ulcer disease caused or 
contributed to bleeding noted in 
connection with the veteran's death or 
otherwise caused or contributed to the 
veteran's death.  The rationale for all 
opinions expressed should be provided, 
with reference to supporting information 
and findings in the claims file.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002), and its implementing 
regulations, is completed.  

4.  After completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service connection 
for the cause of the veteran's death.  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


